        Case 1:20-cr-01370-KWR Document 110 Filed 09/03/21 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

 UNITED STATES OF AMERICA,                      )
                                                )
                Plaintiff,                      )
                                                )
        vs.                                     )          Cr. No. 20-CR-01370-KWR
                                                )
 JULIAN LUCAS GARCIA III,                       )
                                                )
                Defendant.                      )

   DEFENDANT’S EMERGENCY MOTION TO CONTINUE THE TRIAL SET FOR
    SEPTEMBER 13, 2021 OR, IN THE ALTERNATIVE, TO STRIKE DR. CHAD
                  THOMPSON AS AN EXPERT WITNESS

       Defendant, Julian Garcia, through his counsel of record, Robert J. Gorence of the

Gorence Law Firm, LLC, hereby respectfully submits his Emergency Motion to Continue the

Trial Set for September 13, 2021, or, in the Alternative, to Strike Dr. Chad Thompson as an

Expert Witness. As grounds for this motion, Mr. Garcia states as follows:

       The United States, in compliance with Rule 16, filed two Notice of Intent to Introduce

Expert Witness Testimony. The first, Doc. 35, was filed on September 25, 2020, and in that

Notice the government listed two possible experts – Dr. Samuel Kleinman and Sgt. Stanley

Lundy. Counsel for Mr. Garcia did not object to those tentative experts nor was there a Daubert

challenge to either. On April 12, 2021, the government filed its Second Notice, Doc. 48, and

listed a third possible witness, Dr. Jordan Treworgy. Again, counsel for Mr. Garcia did not

object to Dr. Treworgy’s testimony as an ER physician.

       On July 19, 2021, Doc. 56, the Court granted in part a continuance of the trial and

extended several pretrial deadlines. Within that order the Court set trial for September 13, 2021.

Additionally, the Court ordered that counsel shall exchange and file with the Court witness and
           Case 1:20-cr-01370-KWR Document 110 Filed 09/03/21 Page 2 of 4




exhibit lists on or before August 16, 2021. The Court specifically ordered that counsel, “shall

adhere to the instructions and case management deadlines as set forth.”

       The government has now chosen to not comply with those case management deadlines

and has filed a Third Notice of Intent to Introduce Expert Witness Testimony. The government’s

Third Notice was filed September 2, 2021 (Doc. 108). In this Notice, the government lists as a

previously undisclosed expert witness, Dr. Chad Thomspon. The government’s Notice states as

follows:

               Dr. Thompson is Jane Doe’s primary care physician. Dr.
               Thompson’s anticipated testimony includes his medical impressions
               of Jane Doe including opinions about the severity and permanency
               of her injuries from being hit by the ATV. Dr. Thompson may also
               testify at trial regarding the following matters: Jane Doe’s
               permanent physical impairments – including hemiplegia (paralysis
               of one side of the body) and her musculoskeletal injuries; the
               implications of jane Doe’s traumatic brain injury and her
               neurological – including Jane Doe’s executive functioning and her
               inability to perform independent tasks as an adult; Jane Doe’s need
               for round-the-clock in-person care, etc.

       Doc. 108, page 3 at ¶ 4.

       Dr. Thompson was listed as a fact witness on August 16, 2021, in Doc. 81. Discovery

includes medical records of Jane Doe, some of which have been authored by Dr. Thompson. Dr.

Thompson is a family practice doctor in Santa Fe, New Mexico. As a fact witness, Dr.

Thompson could testify that he had a doctor patient relationship with Jane Doe and that he saw

her on several occasions in that relationship. Dr. Thompson could testify only with regard to the

care he rendered on the dates that he provided treatment. What Dr. Thompson could not testify

to an opinion about the “severity and permanency” of Jane Doe’s injuries nor could Dr.

Thompson testify as to the cause of her injuries. Specifically, Dr. Thompson could not testify

that any physical impairments theoretically could be permanent, and he most certainly could not



                                                2
         Case 1:20-cr-01370-KWR Document 110 Filed 09/03/21 Page 3 of 4




opine on “the implications of Jane Doe’s traumatic brain injury and her neurological…executive

functioning.” Finally, Dr. Thompson would not be able to opine as a fact witness with regard to

Jane Doe’s “inability to perform individual tasks as an adult [and her] need for around-the-clock

in-person care.”

        All of those opinions have never been tendered in a timely fashion as required by the

Court’s scheduling order and all of those opinions would be and must be tested by Mr. Garcia.

Undersigned counsel will obviously have to consult with a medical expert to test Dr.

Thompson’s opposed opinions at trial. Mr. Garcia may need to retain an expert to rebut those

opinions. Theoretically, an Independent Medical Examination (IME) may have to be ordered of

Jane Doe. A Daubert challenge will be inevitably forthcoming with regard to Dr. Thompson

because at first blush it appears inconceivable that a family practice doctor would have the

ability to opine on neurological impairment, implications of a traumatic brain injury, future

impairment, as well as round-the-clock in-person care. Additionally, a second Daubert

challenge would be made against Dr. Thompson’s qualifications, education, and background and

his ability to render an opinion to tie all of those injuries causally to the accident that occurred.

        To allow the government to blatantly flaunt the Court’s deadlines and not allow counsel

to prepare a meaningful cross-examination and/or the opportunity to rebut expert testimony by

an expert retained by the defense would be a fundamental deprivation of Mr. Garcia’s Fifth

Amendment due process right and Sixth Amendment right to confrontation. In essence, the

government clearly has engineered a strategy to prohibit Mr. Garcia from challenging the

tendered opinions of Dr. Thompson.

        Counsel for Mr. Garcia has contacted AUSA Flores with regard to a continuance. AUSA

Flores opposes any continuance of this trial which is set for September 13, 2021. As such, Mr.



                                                   3
         Case 1:20-cr-01370-KWR Document 110 Filed 09/03/21 Page 4 of 4




Garcia has no alternative but to request this Court to either continue the trial or to strike the

testimony of Dr. Chad Thompson.

       For the reasons set forth above, the government opposes this motion, notwithstanding a

proffer by undersigned counsel that he will be constitutionally ineffective in this case if the Court

were to proceed with the trial on September 13, 2021, because counsel has not had a meaningful

opportunity to rebut critical expert testimony.

                                                       Respectfully submitted,

                                                       /s/ Robert J. Gorence_______________
                                                       Robert J. Gorence
                                                       Gorence Law Firm, LLC
                                                       300 Central Avenue SW, Suite 1000E
                                                       Albuquerque, NM 87102
                                                       Phone (505) 244-0214
                                                       Email: gorence@golaw.us

                                                       Attorneys for Defendant Julian Garcia

                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 3rd day of September, 2021, I filed the foregoing
electronically through the Court’s CM/ECF system, which caused the following parties or
counsel to be served by electronic means, as more fully reflected on the Notice of Electronic
Filing:

       Alexander Flores, Attorney for United States
       (alexander.flores@usdoj.gov)

       Kyle Nayback, Attorney for United States
       (kyle.nayback2@usdoj.gov)


/s/ Robert J. Gorence
Robert J. Gorence




                                                   4
